Motion granted to the extent of adding appeals and cross appeal to the November 1962 Term Calendar of this court, on condition that all appellants serve and file their points as appellants on or before October 26, 1962, with notice of argument for the November 1962 Term of this court said appeals to be argued or submitted when reached. Respondents’ points are to be served and filed on or before November 9, 1962. Reply points, if any, are to be served and filed on or before November 15, 1962. Concur — Breitel, J. P., Valente, McNally, Stevens and Bergan, JJ.